
	

115 S767 IS: Clean Air, Healthy Kids Act
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 767
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2017
			Mr. Bennet (for himself, Mrs. Shaheen, Mr. Booker, Mr. Cardin, Mr. Sanders, Mr. Markey, Mr. Merkley, Mr. Reed, Mr. Durbin, Mr. Whitehouse, Mrs. Gillibrand, Mr. Udall, Ms. Cortez Masto, Mr. Heinrich, Ms. Warren, Mr. Wyden, Mr. Franken, Ms. Hassan, Mr. Nelson, Ms. Harris, Mrs. Murray, Mr. Coons, Mrs. Feinstein, Ms. Klobuchar, Mr. Schatz, Mr. Menendez, Mr. Leahy, Mr. Blumenthal, Mr. Carper, Ms. Hirono, Mr. Murphy, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide that the Executive Order entitled Promoting Energy Independence and Economic Growth and signed on March 28, 2017, shall have no force or effect, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Air, Healthy Kids Act. 2.Executive Order to have no force or effectThe Executive Order entitled Promoting Energy Independence and Economic Growth and signed on March 28, 2017—
 (1)is null and void; (2)shall have no force or effect; and
 (3)may not be implemented, administered, enforced, or carried out by any Federal agency, including— (A)the Office of Management and Budget;
 (B)the Council of Economic Advisers; (C)the Council on Environmental Quality;
 (D)the Environmental Protection Agency; (E)the Department of the Interior; and
 (F)any other agency directed to implement the Executive Order. 3.No Federal funds availableNo Federal funds made available for any fiscal year may be used to implement, administer, enforce, or carry out the Executive Order described in section 2.
 4.Savings provisionNothing in this Act shall be construed to impair any authority granted to the President. 5.Effective dateThis Act shall take effect on March 28, 2017.
